Citation Nr: 0019985	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased disability rating for left 
acetabular rim degenerative arthritis, currently rated 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
coronary artery disease, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962 and from February 1963 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In the July 2000 informal brief the veteran's service 
representative listed an issue for appeal as entitlement to 
service connection for low back pain to include consideration 
under the provisions of 38 U.S.C.A. § 1151.  The Board notes 
that the veteran had not previously indicated his back 
disorder had been aggravated by VA medical treatment and the 
record does not reflect that the RO has considered this 
additional matter.  However, to the extent the July 2000 
document raises an additional claim for entitlement to 
compensation the issue is referred to the RO for appropriate 
action.

The issue of entitlement to an increased disability rating 
for coronary artery disease is addressed in the remand 
section at the end of this decision.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that his present back disorder is due to an 
injury or disease incurred in or aggravated by active service 
or that the disorder is proximately due to a service-
connected disability.

2.  All relevant evidence necessary for an equitable 
disposition of the claim for an increased rating for left 
acetabular rim degenerative arthritis has been obtained.  

3.  Medical evidence demonstrates that the veteran's left 
acetabular rim degenerative arthritis is presently manifested 
by x-ray examination findings of mild degenerative joint 
disease and moderate symptoms including some limitation of 
motion.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's left acetabular rim degenerative arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

Service medical records dated in March 1964 show the veteran 
complained of low back pain and cold symptoms.  The examiner 
noted an x-ray examination was negative.  No diagnosis 
related to a back disorder was provided.  In January 1975 the 
veteran reported low back pain over 11/2 weeks with no known 
injury or heavy lifting.  The examiner noted right 
paravertebral muscle spasms but full range of motion and 
normal deep tendon reflexes.  The diagnosis was lumbar 
spasms.  In April 1977 the veteran reported he injured his 
back while lifting 3 days earlier.

Orthopedic clinic records dated in August 1981 show the 
veteran complained of a history of left sciatic pain with 
radiculopathy.  A provisional diagnosis of herniated nucleus 
pulposus was provided but subsequent electromyography (EMG) 
studies revealed no evidence of motor nerve root compromise.  
A follow-up report noted the veteran's left sciatica was much 
better.  The veteran's October 1981 retirement examination 
revealed a normal clinical evaluation of the spine.

Private medical records dated in August 1982 include a report 
of an x-ray examination of the lumbar spine.  The examiner 
noted evidence of flattening of the normal lordosis which 
suggested the possibility of muscle spasm but no evidence of 
compression fractures or spondylolisthesis.  The disc spaces 
appeared normal.  The diagnoses included essentially negative 
lumbar spine.

Private hospital records show the veteran underwent L4-L5 
lumbar laminectomy and excision of herniated nucleus pulposus 
with L5 nerve root foraminotomy in August 1985.  No opinions 
as to etiology were provided.  A December 1991 magnetic 
resonance imaging (MRI) study noted changes associated with 
the previous surgery and evidence of disc bulge and possible 
local herniation.  

In an October 1996 statement, the veteran's spouse reported 
that his back pain began in the latter years of his military 
career and continued after service.  She stated that surgery 
shortly after his retirement had not alleviated his problems.  

During VA examination in October 1996 the veteran reported he 
had experienced low back pain and radiating pain to the 
buttocks since undergoing surgery to the lower back in 1985.  
The examiner noted a scar to the low back and limitation of 
motion.  The diagnoses included chronic low back pain 
secondary to surgery which was not related to service.

In his notice of disagreement the veteran stated that he felt 
his service-connected hip disorder contributed to his back 
problems.  

Private medical records dated in May 1997 include computed 
tomography (CT) study findings of probable postoperative 
changes from left hemilaminectomy at L4-5, mild to moderate 
spinal stenosis at L3-4, and osteoarthritis in the facet 
joints.


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present back disorder is due 
to an injury or disease incurred in or aggravated by active 
service.  There has also been no competent medical evidence 
submitted demonstrating that the present back disorder is 
proximately due to a service-connected disability.  The Board 
notes that the evidence shows the veteran underwent low back 
surgery in August 1985 approximately 4 years after service 
but that no medical opinion has been provided which relates 
that treatment to active service.

Although the veteran and his spouse sincerely believe his 
present back disorder is related to active service, they are 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Consequently, the 
Board finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a low back 
disorder.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  

Increased Rating Claim
Background

Service medical records show that the veteran's October 1981 
retirement examination included a normal clinical evaluation 
of the lower extremities.  However, the examiner noted 
rheumatoid arthritis to the knees and hips.  

At the time of a VA examination in March 1982, X-ray study 
revealed minimal degenerative arthritis to the left acetabula 
rim.  The examiner noted the veteran walked with a normal 
gait and was able to bend, stoop, squat, and stand on his 
heels and toes without difficulty.  There was no evidence of 
gross deformity, muscle spasm, atrophy, weakness, or 
tenderness to the hips.  Hip motion was normal in all 
directions with no crepitation.  

In an April 1982 rating decision, the RO granted service 
connection for left acetabular rim degenerative arthritis and 
assigned a noncompensable disability evaluation.  

Private hospital records dated in August 1982 show the 
veteran complained of left hip pain.  It was noted that x-ray 
examination revealed osteoarthritis but no other abnormality 
to the hip.

In September 1996 the veteran, in essence, requested 
entitlement to a compensable rating for left acetabular rim 
arthritis.  He stated that pain in his left hip and leg 
seemed to worsen after prolonged standing.  

In an October 1996 statement in support U.C.N., an 
acquaintance and co-worker over the previous 15 years, stated 
that the veteran's service-connected disabilities had limited 
his physical activities and job performance.  It was noted 
that the veteran experienced pain in his left hip and leg 
after prolonged standing or walking.

During VA examination in August 1997 the veteran reported 
left leg pain and left groin pain which had worsened.  
Examination of the left hip revealed internal rotation to 18 
degrees, external rotation to 25 degrees, flexion to 
90 degrees, and extension to 0 degrees.  Pain was noted with 
extreme ranges of motion.  The diagnoses included 
degenerative joint disease of the hip which was moderately 
symptomatic.  The examiner noted that the veteran's 
complaints of left leg pain seemed to more indicative of 
recurrent pain related to his back disorder than his hip 
disorder.  X-ray examination revealed mild degenerative joint 
disease to the left hip with acetabula spurring.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Rating Schedule provides that degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes a rating of 10 percent is for application 
for each major joint or group of minor joints affected; 
however, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

A compensable rating is provided for limitation of extension 
of the thigh when extension is limited to 5 degrees (10 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 
(1999).  Limitation of thigh flexion is compensable when 
flexion is limited to 45 degrees (10 percent), 30 degrees (20 
percent), 20 degrees (30 percent), or 10 degrees (40 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5252 (1999).  
Compensable ratings are provided for impairment of the thigh 
with limitation of abduction and inability to cross legs or 
toe-out more than 15 degrees (10 percent) or limitation of 
abduction and motion lost beyond 10 degrees (20 degrees)  See 
38 C.F.R. § 4.71, Diagnostic Code 5253 (1999).  Normal hip 
extension and flexion is from 0 to 125 degrees and normal hip 
abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(1999); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

In this case, medical evidence demonstrates that the veteran 
has left hip range of motion of internal rotation to 18 
degrees, external rotation to 25 degrees, flexion to 
90 degrees, and extension to 0 degrees.  While this range of 
motion study reveals some limitation of motion of thigh 
flexion and abduction, they are not shown to be limited to a 
compensable level under applicable VA criteria.  The Board 
notes, however, that when the limitation of motion of one 
joint is noncompensable under the appropriate diagnostic code 
a rating of 10 percent is for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A rating in excess of 
10 percent for one joint under these criteria is not 
possible.

Alternatively, the veteran's arthritis may be rated under the 
criteria for limitation of thigh flexion or impairment of the 
thigh with limitation of abduction and as Diagnostic Codes 
5252 and 5253 are predicated upon a limitation of motion 
consideration of a higher rating based upon functional loss 
due to pain on use or due to flare-ups is warranted.  See 
DeLuca , 8 Vet. App. at 206.  The Board notes that the August 
1997 VA examiner noted evidence of pain upon extreme ranges 
of motion and that the veteran's degenerative joint disease 
was moderately symptomatic.  Therefore, the Board finds 
consideration of the veteran's left hip dysfunction and pain 
on motion warrants a rating of 10 percent but that the 
evidence of record does not demonstrate a greater limitation 
of motion to justify any higher rating.  

The Board notes that the evaluation of the same disability or 
manifestations under various diagnoses or diagnostic codes is 
prohibited.  See 38 C.F.R. § 4.14.  The Court has also held 
that section 4.40 did not require a separate rating for pain 
but provided guidance for determining ratings under other 
Diagnostic Codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In exceptional cases, where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  The Board finds the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the case outside the norm so as to warrant an 
extraschedular rating. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent.


ORDER

Entitlement to service connection for a low back disorder is 
denied as not well grounded.

Entitlement to an increased disability rating for left 
acetabular rim degenerative arthritis is denied.



REMAND

The Board notes that the veteran's claim for an increased 
rating for his heart disorder is found to be well-grounded 
under 38 U.S.C.A. § 5107(a) and that during this appeal the 
applicable Ratings Schedule criteria for cardiovascular 
system disabilities were revised.  This change became 
effective January 12, 1998.  62 Fed. Reg. 65207 
(Dec. 11, 1997) (codified at 38 C.F.R. § 4.104).  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The medical evidence of record includes a May 1998 VA 
examination; however, the examiner's opinion did not provide 
sufficient information for an adequate rating.  In addition, 
private medical records were added to the claims file 
subsequent to the last VA examination relevant to the issue 
on appeal.  Therefore, the Board finds this matter must be 
REMANDED to the RO for another VA examination.  

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of medical treatment 
received for his heart disorder and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected heart disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination should include any tests or 
studies deemed necessary by the examiner 
for an accurate assessment.  

The examiner is requested to comment on 
the manifestation of symptomatology: such 
as evidence of congestive heart failure; 
and workload restrictions, measured in 
metabolic equivalents (MET), resulting in 
dyspnea, fatigue, angina, dizziness, 
syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent or less.  A complete rationale 
should be provided for the opinions 
given.

One MET is the energy cost of standing 
quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level 
of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal considering the former and revised 
rating criteria and applying the version 
most favorable to the claimant.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



